Citation Nr: 1416451	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of allergic colitis.

2.  Entitlement to service connection for the residuals of rib fractures.

3.  Entitlement to service connection for residual scarring from the excision of multiple melanocytic nevi of the cheeks, epidermal cyst of the left cheek, and epidermal inclusion cyst on right side of the neck (facial scarring).  

4.  Entitlement to an initial compensable rating for right orchiectomy with retroperitoneal lymph node dissection, status post mixed germ cell tumor of the right testicle.  

5.  Entitlement to an initial compensable rating for neuralgia, a postoperative residual of right orchiectomy.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with gastritis.  

7.  Entitlement to an initial rating in excess of 10 percent for the postoperative residuals of superior labral anteroposterior (SLAP) tear and biceps tear.  

8.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with history of herniated disc with nerve impingement.  

9.  Entitlement to an initial rating in excess of 20 percent for gouty arthritis of the right 1st metatarsophalangeal (MTP) joint.

10.  Entitlement to a higher level of special monthly compensation (SMC ) based on loss of use of a creative organ.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board is denying service connection for facial scarring, allergic colitis, and rib fractures as well as a higher level of SMC.  The remaining claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The most credible and competent evidence indicates that allergic colitis has resolved with no residuals.

2.  The most credible and competent evidence indicates that the Veteran does not have residual disability from rib fractures. 

3.  The record does not show that the facial scarring is disfiguring; is productive of any functional impairment; or is otherwise disabling.  

4.  The Veteran has been granted entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for allergic colitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a chronic disability of the ribs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to service connection for facial scarring, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  An increase in SMC  based on the loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a February 2009 letter that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice of the evidence and information necessary to establish a disability rating and an effective date was also contained in the notice.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA treatment records, and lay statements have been obtained.  The Veteran received a VA pre-discharge examination in May 2009, which was thorough in nature and adequate for the purposes of deciding the claims.

There is no indication or allegation that any other relevant evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The STRs show evaluation and/or treatment for probable chronic fracture of the right 11th posterior rib (October 1993); facial nevi (August 2004); as well as allergic colitis secondary to Zantac and herbal supplement Metabolite (April 2005).  The February 2008 retirement physical examination report does not show any complaints, findings, or diagnoses regarding the claimed disabilities.  

A pre-discharge VA examination was conducted in May 2009.  After examination and diagnostic testing, the VA examiner noted that the Veteran's symptoms started in 2000 when he experienced severe diarrhea subsequent to taking Zantac for GERD along with a herbal supplement.  The diagnosis was allergic colitis.  He was treated with oral steroids and his symptoms resolved in one week with no reoccurrence.  The Veteran denied any then-current functional or activity limitations of significance.

Regarding the rib fracture, the Veteran reported fracturing ribs in 1992 and 1993 while participating in sport activities, but he fully recovered.  He also denied any significant functional or activity limitations from this condition.

Concerning scarring, there were multiple small (less than 1 centimeter) scars on the face, left buttock, belt line, left thigh, and back of the neck.  The examiner determined that they were not painful, tender, or disfiguring; nor did they limit any function.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for the claimed disabilities.  In this regard, the Veteran has neither provided nor identified any medical evidence showing residual disability involving the ribs.  Furthermore the allergic colitis has resolved and his scarring does not result in disfigurement or restricted function.     

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding the claimed disabilities.  The findings of the medical examiner are more probative to issues of current disability and diagnosis.  

The appeal as to these claims is denied. 




Higher Level of SMC

The Veteran has contended that he is infertile and therefore deserves a higher level of SMC. 

In the August 2009 RO rating decision, the RO awarded SMC at the rate set by statute for loss of use of a creative organ. 

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i). 

The rate of SMC  is set by law. 38 U.S.C.A. § 1114(k).  The Veteran was awarded the amount set by statute.  No provisions under 38 U.S.C.A. § 1114 authorize a higher rate for loss of use of a creative organ.  While a higher level of aid and attendance allowance is authorized by 38 U.S.C. 1114(r)(2), the Veteran has not claimed, nor does the evidence show, any need for aid and attendance due to his loss of the creative organ.  As a matter of law, a higher rate of SMC  may not be granted. 

Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for allergic colitis is denied.

Service connection for residuals of rib fracture is denied.

Service connection for residual scarring from excision of multiple melanocytic nevi of the cheeks, epidermal cyst of the left cheek, and epidermal inclusion cyst on right side of the neck is denied.

The appeal for payment of SMC at a level higher than provided by 38 U.S.C.A. § 1114(k) for loss of use of a creative organ is dismissed.


REMAND

Additional development of the remaining claims is required, and they are REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities at issue.  If he has, and the records are not already in the file, then obtain them with his cooperation.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule all necessary additional VA compensation examinations to reassess the severity of his gouty arthritis, right shoulder disability, lumbar spine disability, GERD, and right orchiectomy postoperative residuals.

The claims file, including a complete copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination for the pertinent history of these disabilities.  All indicated testing and evaluation must be performed and all clinical findings reported in detail and correlated to a specific diagnosis.

It is essential the examiner discuss the underlying medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file.

The Veteran is hereby advised that failure to report for these additional VA examinations, without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

3.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


